United States Court of Appeals
                                                                                 Fifth Circuit
                                                                                F I L E D
                   IN THE UNITED STATES COURT OF APPEALS
                                                                                January 13, 2005
                            FOR THE FIFTH CIRCUIT
                                                                             Charles R. Fulbruge III
                                                                                     Clerk

                                      No. 03-31061



      UNITED STATES OF AMERICA,

                                                       Plaintiff-Appellee,

                                          versus

      MICHAEL O’KEEFE, SR., GARY BENNETT;
      JOHN O’BRIEN,

                                                       Defendants-Appellants.



                   Appeals from the United States District Court for
                          the Eastern District of Louisiana
                                    (95-CR-106)
          _________________________________________________________


                          ON PETITION FOR REHEARING

Before REAVLEY, BENAVIDES and WIENER, Circuit Judges.

PER CURIAM:*




      *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should
not be published and is not precedent except under the limited circumstances set forth in
5TH CIR. R. 47.5.4.
       Counsel for O’Keefe contends that our description of one of his arguments was

unduly harsh. We grant the motion for limited panel rehearing as follows. We delete the

following sentence from our opinion:

       O’Keefe’s argument to this court that Moore gave “false testimony to the jury that
       he had ‘no deal’ with the Government,” O’Keefe’s opening brief at 9, and that in a
       post-trial civil deposition Moore “for the first time admitted that, through his
       attorney, he did obtain a ‘deal with the government,’” id. at 28, is highly
       misleading and a mischaracterization of the record.

We substitute the following sentence in place of the deleted sentence:

       O’Keefe’s argues that Moore gave “false testimony to the jury that he had ‘no
       deal’ with the Government,” O’Keefe’s opening brief at 9, and that in a post-trial
       civil deposition Moore “for the first time admitted that, through his attorney, he
       did obtain a ‘deal with the government,’” id. at 28.

There being no other petition for rehearing, the mandate shall issue.




                                             2